Case 1:16-cr-00640-BMC Document 662 Filed 04/24/19 Page 1 of 5 PageID #: 8429




                                             April 24, 2019


VIA ECF

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     United States v. Mark Nordlicht, et al.
               Criminal Docket No. 16-640 (BMC)

Dear Judge Cogan:

       We write on behalf of third-parties Mark P. Goodman and Michael B. Mukasey, a Partner
and Counsel, respectively, at Debevoise & Plimpton LLP (“Debevoise”), in support of our April
17, 2019 letter motion for an order quashing subpoenas to testify and produce documents (the
“Subpoenas”) served by the defendant Mark Nordlicht (the “Defendant”), pursuant to Federal
Rule of Criminal Procedure 17(c).

        In response to the motion, the Defendant acknowledges that he will not seek evidence
relating to Winston Paes but notes that “Debevoise represented Platinum Partners during part of
the time period of the alleged offenses.” Dkt. No. 647. Debevoise performed work for Platinum
Management (NY) LLC from approximately March 2013 to August 2013. Given the lack of
specificity in the Defendant’s response to the motion and in the Subpoenas, we are left to
speculate that the Subpoenas relate to the Defendant’s proffer that he intends to “offer non-
privileged evidence regarding [prior] attorneys’ work” to argue at trial that he lacked criminal
intent. Dkt. No. 625.

         The Subpoenas should be quashed because they are an improper fishing expedition that
fail to satisfy United States v. Nixon, 418 U.S. 683 (1974). See United States v. Rivera, No. 13-
CR-149 KAM, 2015 WL 1540517, at *3 (E.D.N.Y. Apr. 7, 2015) (“The party requesting the
Rule 17 subpoena must make a preponderance showing that the materials requested are relevant,
specifically identified, admissible, and not otherwise procurable by the exercise of due
diligence.”) (quotation marks omitted) (citing, e.g., Nixon, 418 U.S. at 699-700).

        As an initial matter, the Subpoena served on Mr. Goodman should be quashed because it
unrelated to the Defendant’s proffer as to the basis for the Subpoenas. Mr. Goodman does not
recall ever representing Platinum Management (NY) LLC or the Defendant and we have found
no evidence indicating that he did. We shared these facts with the Defendant’s counsel by email
Case 1:16-cr-00640-BMC Document 662 Filed 04/24/19 Page 2 of 5 PageID #: 8430




on April 22, 2019, a copy of which is attached, but have received no response. Thus, the
subpoena served on Mr. Goodman should be quashed.

       The Subpoena served on Mr. Mukasey should also be quashed.

        First, the Defendant’s assertion that Debevoise represented Platinum Management (NY)
LLC – without more – fails to demonstrate that the evidence relating to that representation is
relevant or admissible, as required under Nixon. If the Defendant seeks only “non-privileged
evidence” relating to prior attorneys’ work, Dkt. No. 625, the documents and information he
seeks regarding Debevoise’s representation is privileged and inadmissible without the
appropriate waiver of privilege.

         Second, Platinum Management (NY) LLC is the holder of the privilege that protects these
materials, and the Defendant has not explained how he would be entitled to documents he seeks
under the Subpoenas. See, e.g., S.E.C. v. Ryan, 747 F. Supp. 2d 355, 367 (N.D.N.Y. 2010) (“the
attorney-client privilege belongs to the corporation or similar organization,” including a limited
liability company). Additionally, the Defendant has also not explained how the non-substantive
and potentially non-privileged aspects of Debevoise’s representation, such as the fact that it was
retained for several months in 2013, could have any bearing on whether any Defendant acted
with criminal intent.

        Third, the Subpoenas, which demand “any and all documents in [Messrs. Goodman’s and
Mukasey’s] possession pertaining to this case,” are grossly overbroad. A Rule 17 subpoena “[is]
not intended to provide a means of discovery for criminal cases.” Nixon, 418 U.S. at 698. The
Subpoenas’ vague catch-all language is precisely the kind of demand that courts regularly reject
as improper fishing expeditions. See, e.g., United States v. Skelos, No. 15-CR-317 (KMW),
2018 WL 2254538, at *4 (S.D.N.Y. May 17, 2018) (quashing subpoena that sought “any and all
documents” rather than “a specific type”); United States v. Robinson, No. 16-CR-545 (ADS)
(AYS), 2017 WL 1331274, at *4 (E.D.N.Y. Apr. 10, 2017) (noting that courts uniformly quash
blanket “any and all” subpoenas); United States v. Weisberg, No. 08-CR-347 (NGG) (RML),
2010 WL 5027537, at *1 (E.D.N.Y. Dec. 3, 2010) (quashing subpoena where the “requests are
phrased in language that resembles civil discovery requests, rather than the specific requests for
actual evidence that are allowed under Rule 17(c)”).

        The Subpoenas fail to satisfy the standard set forth in Nixon and should be quashed. In
the alternative, the Court should order the Defendant to provide a detailed proffer and a specific
request for non-privileged documents that would allow Messrs. Goodman and Mukasey to
respond appropriately.




                                                 2
Case 1:16-cr-00640-BMC Document 662 Filed 04/24/19 Page 3 of 5 PageID #: 8431




                                        Respectfully submitted,


                                        /s/ John Gleeson
                                        John Gleeson

Enclosures

Cc:   Counsel for the Government (By ECF)
      Counsel for Defendant Nordlicht (By ECF)




                                           3
Case 1:16-cr-00640-BMC Document 662 Filed 04/24/19 Page 4 of 5 PageID #: 8432




                                  CERTIFICATE OF SERVICE

       I, John Gleeson, attorney for third-parties Mark P. Goodman and Michael B. Mukasey,
hereby certify that, on April 24, 2019, I caused to be served via the CM/ECF electronic filing
system a copy of the foregoing letter to counsel for the Government and Defendant Mark
Nordlicht:

Counsel for the Government                         Counsel for Defendant Mark Nordlicht

Alicyn L. Cooley                                   Jose A. Baez
David C. Pitluck                                   The Baez Law Firm
Lauren Howard Elbert                               40 Sw 13th St, Suite 901
Patrick Hein                                       Miami, FL 33130
United States Attorney’s Office                    jose@baezlawfirm.com
271 Cadman Plaza East
Brooklyn, NY 11201                                 Lisabeth Fryer
alicyn.cooley@usdoj.gov                            Lisabeth J. Fryer, P.A.
david.pitluck@usdoj.gov                            250 International Parkway, Suite 134
lauren.elbert@usdoj.gov                            Lake Mary, FL 32746
patrick.hein@usdoj.gov                             lisabeth@lisabethfryer.com

                                                   Ronald S. Sullivan
                                                   Ronald S. Sullivan Jr.
                                                   712 H Street, Suite 1354
                                                   Washington, DC 20002
                                                   rsullivan@ronaldsullivanlaw.com

                                                   Duncan Patrick Levin
                                                   230 Park Avenue
                                                   Suite 440
                                                   New York, NY 10169
                                                   dlevin@tuckerlevin.com



Dated: April 24, 2019

                                                     /s/ John Gleeson
                                                     John Gleeson




                                               4
Case 1:16-cr-00640-BMC Document 662 Filed 04/24/19 Page 5 of 5 PageID #: 8433
